Title: From Thomas Jefferson to Willink & Van Staphorst, 16 May 1788
From: Jefferson, Thomas
To: Willink & Van Staphorst


          
            
              Gentlemen
            
            Paris May 16. 1788.
          
          This serves to advise you that I have this day drawn on you for thirty six thousand florins banco divided into seven bills of exchange as specified below, paiable at ten days sight to the order of Messieurs Grand & co. which be pleased to honour and charge  the same to the United states of America. I have the honour to be Gentlemen Your most obedient & most humble servt.,
          
            Th: Jefferson
          
          
            
              
                One bill for six thousand florins
                6000ƒ
              
              
                One do. for five thousand eight hundred
                5800 
              
              
                One do. for five thousand six hundred
                5600 
              
              
                One do. for five thousand four hundred
                5400 
              
              
                One do. for five thousand two hundred
                5200 
              
              
                One do. for five thousand one hundred
                5100 
              
              
                One do. for two thousand nine hundred
                2900 
              
              
                
                36,000 
              
            
          
        